DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: collection unit, first registration unit, second registration unit, third registration unit, storing unit and reference tracking coordinate unit in claims 1-10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srimohanarajah et al (10,832,408).

Regarding claims 1 and 11 Srimohanarajah discloses,
 	A collection unit for acquiring 3D depth data of a part to be registered (note col. 9 lines 23-33, 3D scanner obtains depth information) and an image of a registration body from a depth recognition camera and acquiring three-dimensional coordinates of a positioning tool mounted on the registration body from a positioning device (note fig. 6 and col. 11 lines 1-14, examiner interprets calibration object as registration body, tracking markers and optical pattern provided);
 	A first registration unit for performing surface registration of a pre-stored 3D medical image of a patient and the 3D depth data (note col. 9 lines 31-34, co-registration scanned surface);
 	A second registration unit for extracting camera reference three-dimensional coordinates of a landmark attached to the registration body from the image of the registration body and converting pre-stored relative position information of the landmark with reference to the three- dimensional coordinates of the positioning tool, so as to perform registration of the camera reference three-dimensional coordinates of the landmark and the converted position information of the landmark (note col. 9 lines 31-34, still part of co-registration); and
 	A third registration unit for performing final registration by using results of registration performed by the first registration unit and the second registration unit (note col. 6 lines 1-10 and 24-30, contactless registration from previous tracking data).

Regarding claim 13 Srimohanarajah discloses,
 	Wherein in the registration body, the positioning tool is mounted and the landmark having a different color from the registration body is attached thereto, and a storing unit which stores relative position information of the landmark measured with reference to the positioning tool before surgery is further provided (note fig. 6 and col. 11 lines 1-14, grids and circles of calibration object).

Regarding claim 14 Srimohanarajah discloses, 
 	Wherein, by the second registration unit, pre-stored relative position information of the landmark is converted with reference to the three-dimensional coordinates of the positioning tool collected during the surgery to generate positioning device reference coordinates of the landmark (note col. 5 lines 48-60, markers reference to spatial positioning).

Allowable Subject Matter
Claims 2-10, 12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claims 2, 4, 12 and 15.
Regarding claim 2, prior art could not be found for the features wherein the first registration unit extracts a part to be registered from the 3D medical image acquired before surgery as 3D surface data and converts the 3D depth data of the patient collected during the surgery into 3D scan data to perform surface registration between the 3D scan data and the 3D scan data.  These features in combination with the other feature could not be found in the prior art.  Claims 3 and 8-10 depend on claim 2.  Therefore are also objected.

Regarding claim 4, prior art could not be found for the features wherein in the registration body, the positioning tool is mounted and the landmark having a different color from the registration body is attached thereto, and a storing unit which stores relative position information of the landmark measured with reference to the positioning tool before surgery is further provided.  These features in combination with the other features could not be found in the prior art.  Claims 5-7 depend on claim 4.  Therefore are also objected.

Regarding claim 12, prior art could not be found for the features extracting a part to be registered from the 3D medical image acquired before surgery as 3D surface data; converting the 3D depth data of the patient collected during the surgery into 3D scan data; generating surface registration data by performing surface registration between the 3D surface data and the 3D scan data; and generating first registration data in which a 3D medical image coordinate system and a depth recognition camera coordinate system match by applying the surface registration data and the 3D surface data to a precise registration ICP algorithm.  These features in combination with the other features could not be found in the prior art.  Claims 16-18 depend on claim 12.  Therefore are also objected.

Regarding claim 15, prior art could not be found for the features extracting a color image of the registration body and 3D depth data of the registration body from an image of the registration body; deducting camera reference three-dimensional coordinates of the landmark by means of a two-dimensional position of the landmark deducted using different color information in the color image and the 3D depth data of the registration body; and generating second registration data to match a depth recognition camera coordinate system and a positioning device coordinate system by means of one-by-one point-to-point registration between the positioning device reference coordinates of the landmark and the camera reference three-dimensional coordinates of the landmark.  These features in combination with other features could not be found in the prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
March 24, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664